Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2021.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it does not include the steps of the process and includes the implied language “The present invention relates to”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 5, 8, and 12-17 objected to because of the following informalities:  
In claim 5, a space should be inserted in “thecoating” and “surfaceand”.
In claim 6, a space should be inserted in “Zn,Sn,”.
In claim 8, a space should be inserted in “ora”.
In claim 8, a space should be inserted in “flakes,beads,”
In claim 8, fiber in line 7 is misspelled.
In claim 8, a space should be inserted in “sodaglass”.
In claim 9, a space should be inserted in “tothe”.
In claim 10, a space should be inserted in “andthe”.
In claim 11, a space should be inserted in “substrateor”.
In claim 13, a space should be inserted in “between0.0001”.
In claim 14, a space should be inserted in “orboron”.
In claim 15, a space should be inserted in “productinclude” and include should be changed to the plural form “includes”.
In claim 16, a space should be inserted in “bythe”.
In claim 17, a space should be inserted in “borides,metal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the resulting mixture" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination the limitation will be treated as “the reactant mixture”. 

Claim 3 recites the limitation "the reactants" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “the mixture”.
Claim 1 recites the limitation “a powder comprising a coating metal oxide of one or more of ….”; Claims 4, 6, 9, 15-16, and 19 recite "oxides".  There is insufficient antecedent basis for this limitation in the dependent claims.  It is unclear if the limitations are referring to the coating metal oxide (singular) of Claim 1 step a).  The limitation of the independent claim appears to require a powder of metal oxide, or a powder of bimetallic oxide (for example copper iron oxide), etc. The limitations of the dependent claims appear to require a plurality of metal oxides (for example titania powder and separately alumina powder).  For the purpose of examination, the dependent claims will be treated as requiring “oxide”.
Claim 4 recites the limitation "the mixture" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the limitation is referring to the mixture in the second step of Claim 4, or the mixture of Claim 1 step a).  For the purpose of examination, the limitation will be treated as referring to the mixture in the second step of Claim 4.
Claim 5 recites the limitation “one or more of a metallic coating deposited”.  It is unclear if the limitation is requiring A) a metallic coating containing one or more metals or B) one or more metallic coatings (e.g. multiple layers).  For the purpose of examination, interpretation A will be applied.
Claim 5 recites the limitation "the reactants" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “the mixture”.

Claim 8 recites “alloys and compounds based on metals and transition metals including one or more of pure metals, alloys, oxides, nitrides, carbides, silicides and borides”.  The species of “pure metals” does not fall within the genus “alloys and compounds based on metals and transition metals”. For the purpose of examination, the limitation will be treated as requiring (1) pure metals OR (2) alloys and compounds based on metals and transition metals including one or more of alloys, oxides, nitrides, carbides, silicides and borides.  The examiner further notes for clarity, the claim as written “alloys and compounds” requires a combination of multiple alloys with multiple compounds.
Claim 8 recites “in the form of a powder, flakes, beads, or fibers comprising… glass flakes, glass beads…mica flakes, talc powder, graphite powder, graphite flakes, carbon fiber”.  It is unclear if the claim requiring (1) any of the the recited materials in any of the previously listed forms, for example a powder of carbon fibers, or (2) the previously recited forms are limited for the specified material, for example mica in the form of a flake but not in the form of a powder, bead, or fiber.  Further, the recitation of “in the form of a powder, flakes, beads, or fibers comprising…glass, glass flakes, glass 
Claim 10 recites the limitation "the substrate composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “the substrate”.
Claim 12 recites the limitation “the substrate is based on carbon”.  It is unclear if the claim is requiring that the substrate is derived from carbon or that the substrate has carbon as its primary constituent. For the purpose of examination, either interpretation will meet the claim limitation.
Claim 12 recites the limitation "the coating elements" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, any coating compound including carbon will meet the claim limitation.
Claim 14 recites the limitation "the additional step" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “an additional step”.
Claim 16 recites the limitations “the amount of coated metal oxides” and "the starting coating oxides" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitations will be treated as “the amount of coating metal oxide” and “the coating metal oxide”.
Claim 17 recites the limitation "the products comprise" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “the coated substrate product comprises”.
Claim 18 recites the limitation "the flow of reactive gas" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “a flow of reactive gas”.

Claim 19 recites the limitation "the other precursors" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “other precursors”.
Claim 19 recites the limitation "the amount of the reducing metal chloride" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “an amount of aluminum chloride”.
Claim 20 recites the limitation "the Al reducing agent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “the reducing agent”.

Claims 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is unclear at what point in the procedure of Claim 4 the mixture recited in step a) of Claim 1 is present.  It appears that Claim 4 is not reciting a further limiting feature of the process of Claim 1, but is rather reciting a different process entirely.  Claims 7 and 19 appear to have the same deficiency. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
The closest prior art is Pond (US 4852789).  Pond teaches a method for depositing a metal-based coating on a substrate, including the steps of preparing a mixture consisting of substrate and powders of fly ash (i.e. iron oxide and Al), and mixing and heating the mixture to form a coating on said substrate (Abstract, col. 1 ln. 30-45, col. 2 ln. 44-48, col. 3 ln. 31-52, Example I).  Pond does not teach or suggest a method as claimed of mixing and heating a prepared mixture of particulate substrate, metal oxide powder, Aluminum powder, and aluminum chloride powder to form a coating on said particulate substrate.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/TABATHA L PENNY/Primary Examiner, Art Unit 1712